DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(b) rejection of claims 1, 5 & 9, claim 4, and claims 1 & 11 is withdrawn.
Response to Arguments
Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive.
On pages 7-10, applicant argues that Yoshida does not have a triggering device to record a triggering image
Examiner’s position is that Yoshida’s elements 6 & 7 are a position discriminator (PD) that generate an “inspection start signal” which is used by processor 9 to initiate processing of the video image taken by image sensor 8. The PD & processor is collectively interpreted as the triggering device and image recording sensor, as the PD records an inspection [signal] and the processor records such triggering and begins object judgement.
Examiner acknowledges that the [signal] generated by elements 6 & 7 does not equal an image of the object (as claimed), which is why the teachings of Tokura are brought in. Tokura takes an image (Figure 5, element S1), and analysis of that image is used as a trigger for future actions (Figure 5, the choices in element S2 depend on what’s seen in the first image). When these teachings are applied to the invention of Yoshida, the processor records an image of the object that triggers object judgement, fulfilling the limitations of the claim.
On page 9, applicant argues Tokura does not observe a moving object.
Examiner’s position is that Tokura was used for the teachings of triggering a second image based on the result of a first image. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP 2145(III).
On page 8, applicant argues that the cameras of Tokura are not used to trigger recording.
Examiner’s position is that the light gate of Yoshida creates a trigger signal that indicates the video from the camera should be recorded & processed, and the cameras of Tokura are an obvious improvement to the invention of Yoshida to create a more reliable trigger – lots of things can accidentally trigger a light gate, but it’s harder to generate a false positive with a picture.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device” and “image recording device” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8- 11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (United States Patent 4476981) in view of Tokura (United States Patent 5105149).
As to claim 11, Yoshida teaches an apparatus for inspection of a container, 
 	having a transport device which transports the container along a predefined transport path (Figure 1, element 1), 
 	having a first image recording device (Figure 1, element 8) to take at least one locally resolved inspection image of at least one area of the container during transport of the container, 
 	wherein the apparatus comprises a triggering device (Figure 1, elements 6 & 7, position discriminator) to control the triggering of the inspection image recording (video signal from element 8) of the locally resolved inspection image (the PD sends a trigger to processor 9, which process the image from element 8)
 	wherein the triggering device has at least one image recording device to record a triggering [signal] of the container during transport of the container (processor 9 records the presence of an “inspection start signal” and starts judgement on object quality).
 	While Yoshida teaches recording a triggering signal (the “inspection start signal” from element 7 to element 9), Yoshida does not teach recording a triggering image. However, it is known in the art as taught by Tokura. Tokura records an image (Figure 5, element S1) and uses it as a trigger for further actions (Figure 5, decisions in S2 are based on image analysis of the recorded camera image).
As to claim 13, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, in addition, Yoshida teaches the apparatus has a detection device to detect a position of the container along the transport path (Figure 1, elements 6, 7 “PD”).
As to claim 14, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, in addition Tokura teaches the apparatus has at least one illumination device to illuminate the containers at least during an image recording (Figure 1, elements 6). It would have been obvious to one of ordinary skill in the art at the time of filing to have at least one illumination device to illuminate the containers at least during an image recording, in order to obtain a useful image.
As to claim 1, the method would flow from the apparatus of claim 11.
As to claim 2, the method would flow from the apparatus of claim 11. Examiner refers applicant to Figure 1, elements 3 and 4. It would have been obvious to one of ordinary skill in the art at the time of filing to have the triggering image recording be carried out by the image recording device, in order to insure the same region is being inspected.
As to claim 3, the method would flow from the apparatus of claim 11, in addition, Tokura teaches the triggering image recording and the inspection image recording differ at least in terms of a parameter being characteristic for the image recording (Figure 5, step S2, column 5, lines 47-52, e.g. orientation of the object relative to the light source). It would have been obvious to one of ordinary skill in the art at the time of filing to have the triggering image recording and the inspection image recording differ at least in terms of a parameter being characteristic for the image recording, in order to improve machine performance.
As to claim 4, the method would flow from the apparatus of claim 11, in addition, Tokura teaches the parameter is selected from the group of a resolution of the recorded image, a size of the recorded area of the container, a color depth of the recorded image, a refresh rate, an illumination parameter, illumination color, and direction of illumination (column 5, lines 47-52). It would have been obvious to one of ordinary skill in the art at the time of filing to have the parameter is selected from the group of a resolution of the recorded image, a size of the recorded area of the container, a color depth of the recorded image, a refresh rate, an illumination parameter, illumination color, and direction of illumination , in order to insure further inspections are worthwhile.
As to claim 5, the method would flow from the apparatus of claim 11. Examiner refers applicant to Yoshida column 3, lines 59-64.
As to claim 6, the method would flow from the apparatus of claim 14.
As to claim 8, the method would flow from the apparatus of claim 13.
As to claim 9, the method would flow from the apparatus of claim 11. Examiner refers applicant to Tokura column 5, lines 47-52. It would have been obvious to one of ordinary skill in the art at the time of filing to have the trigger be one of the listed criteria, in order to avoid unnecessary actions being taken.
As to claims 10, 15-16, the method would flow from the apparatus of claim 11. Examiner refers applicant to Yoshida column 2, lines 27-28 that teaches 1200 objects per minute, and each one would require a triggering event, repeated for each object, in a cyclic manner as the objects are positioned in a regular manner by Figure 1, element 3.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tokura, and further in view of True (United States Patent Application Publication 20110234790).
As to claim 7, the method would flow from the apparatus of claim 14, with the exception of the container is illuminated in a pulsed manner during the recording of the inspection image. However, it is known in the art as taught by True. True teaches the container is illuminated in a pulsed manner during the recording of the inspection image (paragraph 0016). It would have been obvious to one of ordinary skill in the art at the time of filing to have the container be illuminated in a pulsed manner during the recording of the inspection image, in order to provide illumination for a desired application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Tokura, and further in view of Ioannou (United States Patent Application Publication 20080175456).
As to claim 12, Yoshida in view of Tokura teaches everything claimed, as applied above in claim 11, with the exception of the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded. However, it is known in the art as taught by Ioannou. Ioannou teaches the image recording device is switchable between at least a first image recording modes and a second image recording mode (Figure 2, “Low-Resolution” and “High-Resolution” reconstruction), wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded (all reconstructed images are saved and used in Figure 2, element 206, for classification). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image recording device is switchable between at least a first image recording modes and a second image recording mode, wherein in the first image recording mode the inspection image is able to be recorded and in the second image recording mode the triggering image is able to be recorded, in order to insure the minimum processing is required for sufficient information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877


/Michael A Lyons/Primary Examiner, Art Unit 2877